ORDER
WHEREAS, on January 27, 1989, this Court suspended Richard J. Chrysler from the practice of law effective February 3, 1989, for a period of six months, and
WHEREAS, Richard J. Chrysler, has filed with this Court an affidavit stating that he has fully complied with the terms of the Court’s suspension order, and
WHEREAS, on February 25, 1989, Richard J. Chrysler filed an affidavit of compliance and attached notices to clients with the Director, pursuant to rule 26, Rules on Lawyers Professional Responsibility (RLPR), and
WHEREAS, on August 24, 1989, Mr. Chrysler paid disciplinary costs in the amount of $1,240.90 awarded pursuant to Rule 24(a), RLPR, to the Lawyers Professional Responsibility Board, and
WHEREAS, Mr. Chrysler is current through June of 1990 in his continuing legal education requirements, as required by Rule 18(e), RLPR, and
WHEREAS, Mr. Chrysler has provided to the Director of the Office of Lawyers Professional Responsibility proof that he has timely filed his 1987 and 1988 federal and state income tax returns,
NOW, THEREFORE, IT IS ORDERED,
Richard J. Chrysler is reinstated to the practice of law in the State of Minnesota effective immediately and shall be placed on probation for two years from the date of this order. The terms of the probation shall be those set forth in this Court’s order dated January 27, 1989.